Citation Nr: 1339866	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  09-28 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for bladder spasms/pain, to include as secondary to prostate cancer.

4.  Entitlement to service connection for rectal pain, to include as secondary to prostate cancer.

5.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to September 1992, to include a tour in the Republic of Vietnam during the Vietnam War era.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the benefits sought on appeal.  The Veteran then perfected timely appeals of these issues.  The RO in Waco, Texas, currently has jurisdiction over the appeal.

In July 2013, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge at the local RO.  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file.

The issues of:  (1) entitlement to service connection for bladder spasms/pain, to include as secondary to prostate cancer; (2) entitlement to service connection for rectal pain, to include as secondary to prostate cancer; and, (3) entitlement to service connection for a bilateral ankle disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran has diagnoses of Type II diabetes mellitus and prostate cancer.

2.  During the Vietnam Era, the Veteran served in the United States Navy on land in the Republic of Vietnam during the Vietnam War era.  

3.  The Veteran is presumed to have been exposed to herbicide agents during his active military service in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  Service connection for Type II diabetes mellitus is established.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131, 1137, 5100 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2013).

2.  Service connection for prostate cancer is established.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131, 1137, 5100 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been

satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claims for service connection for Type II diabetes mellitus and prostate cancer.  This is so because the Board is taking action favorable to the Veteran by granting service connection for these claims.  Thus, a decision on these claims poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran seeks service connection for his Type II diabetes mellitus and prostate cancer, to include as due to in-service herbicide exposure.  

In general, to establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

However, the law also establishes a presumption of service connection for diseases associated with exposure to certain herbicide agents.  The law provides a presumption of exposure for Veterans who served in the Republic of Vietnam ("Vietnam").  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a Veteran was exposed to an herbicide agent during his or her active military service, certain diseases, such as prostate cancer and Type II diabetes mellitus, shall be service-connected, if the disorder became compensably disabling at any time after the active military service.  See 38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e). 

Specifically, if a Veteran served on active duty in Vietnam during the Vietnam era (beginning on February 28, 1961, in the case of a Veteran who served in Vietnam during that period, or beginning on August 5, 1964, and ending on May 7, 1975, in all other cases), the Veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that military service.  The last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in Vietnam during the period beginning on February 28, 1961, and ending May 7, 1975.  

"Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas, 525 F.3d 1168.  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

Here, regarding the first element of service connection of a current diagnosis, the Veteran was diagnosed with Type II diabetes mellitus at the VA Agent Orange Registry examination in January 2005, just prior to filing his service connection claim in February 2005.  The Veteran was also diagnosed with prostate cancer at the September 2005 VA General Medical examination.  Therefore, the first requirement of service connection is satisfied. 

Regarding the second element of service connection of an in-service incurrence, the Veteran contends that he has Type II diabetes mellitus and prostate cancer as a result of his exposure to Agent Orange while serving on land in Vietnam during his active military service.  
Here, the evidence of record demonstrates that the Veteran served in the United States Navy in Vietnam during the Vietnam Era.  However, although the Veteran was awarded the Vietnam Service Medal, this medal does not fulfill the requirement to show that he actually set foot in Vietnam.  The RO's and the AMC's search of the Veteran's military records, to include his personnel records, revealed that a determination as to whether or not the Veteran had in-country service in Vietnam, and whether the Veteran was exposed to herbicides during his active military service, could not be made.  Based on this information, in March 2013, the RO made a Formal Finding regarding the unavailability of evidence necessary to corroborate the Veteran's assertions of in-service herbicide exposure.

However, at his Board hearing, the Veteran testified that he served on land in Vietnam on and off from May 1972 to August 1972 as a member of a Navy surgical team that treated the Marine Corps.  The Veteran recalled flying in and out of the Vietnam airport.  The Veteran's DD-214 Form documents that his Military Occupational Specialty (MOS) was Medical Orderly.  The Veteran also submitted photographs of the Vietnam landscape that appear to be taken from someone on land in Vietnam.  In a statement received by VA in July 2007, the Veteran stated that he took these photographs while on land in Vietnam and mailed them to his mother.  His sister found the photographs at their mother's house, following his mother's death.  The Board finds the Veteran's lay statements to be both competent and credible.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  These statements are supported by the Veteran's photographic evidence and his military records.  Thus, resolving all reasonable doubt in his favor, the above evidence establishes that the Veteran served on land in Vietnam during the Vietnam Era and during his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Given the finding that the Veteran had qualifying active military service in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicide agents during his active military service.  There is no affirmative evidence to the contrary.  Type II diabetes mellitus and prostate cancer are diseases presumed to have been incurred from herbicide exposure.  Therefore, the Board concludes that the Veteran's Type II diabetes mellitus and prostate cancer are presumed to have been incurred during his active military service.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  To date, the Veteran has not been afforded a VA examination.  However, the Board finds that a VA examination is not necessary based on the evidence currently of record showing that he currently has Type II diabetes mellitus and prostate cancer that are related to his active military service.

In conclusion, the Board finds that the claims of entitlement to service connection for Type II diabetes mellitus and prostate cancer are granted. 


ORDER

The claim for service connection for Type II diabetes mellitus is granted.

The claim for service connection for prostate cancer is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, regarding the bladder and rectal claims, the Veteran argued at his Board hearing that these disorders are due to or aggravated by his now service-connected prostate cancer, to include his radiation treatment for his prostate cancer.  38 C.F.R. § 3.310 (2013).  In this regard, the Veteran has not been provided with a proper notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing secondary service connection.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).


Additionally, a remand is required in order to afford the Veteran VA examinations and medical opinions to determine the etiology of the disorders currently on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, regarding the ankles claim, the Veteran has a current diagnosis of degenerative joint disease of the ankles from a VA treatment record dated in March 2006.  Regarding an in-service incurrence, the Veteran's service treatment records (STRs) document joint pain in November 1990, but the Veteran's ankles are not mentioned specifically.  However, at his Board hearing, the Veteran testified that he experienced bilateral ankle pain, injuries, and treatment on multiple occasions during his active military service.  The Veteran asserted that this disorder began during his active military service and has continued since that time.  To date, he has not been afforded a VA examination and opinion for this claim.  The claims file contains lay and medical evidence of a current disorder, an in-service incurrence, and an indication that the disorder is related to the Veteran's active military service.  Thus, based on this evidence, the Board finds that a remand is required in order to afford the Veteran a VA examination and medical opinion to determine the etiology of his bilateral ankle disorder.  McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Regarding the bladder and rectal claims, the Veteran submitted an April 2006 medical opinion from a VA certified registered nurse (CRN), who stated that the Veteran currently suffers from bladder spasms and rectal bleeding, as side effects of his now service-connected prostate cancer.  At his Board hearing, the Veteran testified that his current bladder spasms and rectal pain are due to or aggravated by his service-connected prostate cancer, to include his radiation treatment for his prostate cancer.  To date, he has not been afforded a VA examination and opinion for these claims.  The claims file demonstrates that the Veteran is currently service-connected for prostate cancer.  Thus, based on this evidence, the Board finds that a remand is required in order to afford the Veteran a VA examination and medical opinion to determine the etiology of these disorders.  McClendon, 20 Vet. App. at 86.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Finally, the Veteran's most recent, pertinent outpatient treatment records from the VA Medical Center (VAMC) in El Paso, Texas, are dated since February 2012, as shown on his Virtual VA paperless claims file.  Upon remand, all pertinent VA records since this date must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 100-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another VCAA letter pertaining to his bladder spasms and rectal pain claims, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.

2.  Obtain all pertinent VA outpatient treatment records from the El Paso, Texas, VAMC dated since February 2012 and any other VA medical facilities that have not been secured for inclusion in the record.


If no new records are associated with the claims file, a written determination should be included in the claims file.

3.  Schedule the Veteran for a VA examination by a qualified physician to determine the nature and etiology of his current bladders spasms/pain and rectal pain.  The VA examiner should thoroughly review the Veteran's VA claims file, to include a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

a)  Does the Veteran have a a chronic disability(ies) manifested by bladder spasms and/or rectal pain?

b)  If so, is it at least as likely as not that any such disorder had its onset in or is otherwise related to the Veteran's active military service?

c)  Is it at least as likely as not that the currently diagnosed disorder is caused by or due to the service-connected prostate cancer, to include  radiation treatment for prostate cancer?    

d)  Is it at least as likely as not that the currently diagnosed disorder is aggravated beyond the normal progress of the disorder by the service-connected prostate cancer, to include his radiation treatment for his prostate cancer?    

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorders, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  Schedule the Veteran for a VA joint examination by a qualified physician to determine the etiology of the currently diagnosed degenerative joint disease of the ankles.  The VA examiner should thoroughly review the Veteran's VA claims file, to include a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not that the currently diagnosed degenerative joint disease of the ankles had its onset in or is otherwise related to the Veteran's active military service, to include the November 1990 in-service documentation of joint pain?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


